                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG
COOPERATIVE, for itself and as
Fiduciary of the Central Valley Ag                        8:17CV379
Cooperative Health Care Plan;

                   Plaintiffs,                             ORDER

      vs.

THE BENEFIT GROUP, INC., et. al;

                   Defendants.


      After conferring with counsel,


      IT IS ORDERED:

      1)    The deadlines for complete expert disclosures for all experts
            expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
            26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
            are:

                   For the plaintiff(s):          December 31, 2018.
                   For the defendant(s):          March 1, 2019.
                   Rebuttal experts               April 1, 2019

      2)    A telephonic conference with the undersigned magistrate judge will
            be held on April 5, 2019 at 10:00 a.m. to discuss the status of case
            progression. Counsel shall use the conferencing instructions
            assigned to this case, (see Filing No. 75), to participate in the call.

      October 26, 2018.                     BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
